Citation Nr: 0416818	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  97-32 837	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder secondary to service-connected thrombophlebitis.

2.  Entitlement to service connection for a seizure disorder 
secondary to service-connected hearing loss.

3.  Entitlement to service connection for a post-traumatic 
stress disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from January 1961 to July 1981, including a year in Vietnam.  

In August 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denied the 
appellant's claim for service connection for a left foot 
disorder secondary to service-connected recurrent 
thrombophlebitis of the left leg.  The RO also denied his 
claims for service connection for post-traumatic stress 
disorder (PTSD) and for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The Board remanded the case to the RO 
for additional development of these claims in June 2000.  

In October 1999, the RO notified the appellant that his claim 
of entitlement to secondary service connection for a seizure 
disorder, claimed as due to service-connected hearing loss, 
had been denied.  The appellant completed the steps necessary 
for an appeal of that rating action when he submitted his 
substantive appeal in February 2000.  In that VA Form 9, the 
appellant requested a Travel Board hearing; the requested 
hearing was scheduled for September 14, 2001.  In September 
2001, the appellant cancelled in writing his request for a 
Travel Board hearing.  Accordingly, his hearing request has 
effectively been withdrawn.  38 C.F.R. § 20.704(e).  

The issue of entitlement to service connection for a seizure 
disorder, for PTSD and for TDIU will be discussed in the 
remand section that follows the order below.


FINDINGS OF FACT

1.  The appellant is service connected for recurrent 
thrombophlebitis of the left leg.

2.  The appellant's thrombophlebitis has not caused or made 
chronically worse a left foot disorder.


CONCLUSION OF LAW

The veteran does not have a left foot disorder that is 
proximately due to, or the result of, service-connected 
thrombophlebitis of the left leg.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that he currently suffers from a left 
foot disorder that developed secondary to his service-
connected recurrent thrombophlebitis of the left leg.  The 
appellant maintains that his left leg disability has affected 
his left foot, causing pain and discomfort.  A review of his 
service medical records does not reveal any evidence of a 
chronic left foot disorder.  Review of the medical evidence 
of record indicates that the appellant was treated for a left 
leg deep vein thrombosis in October 1991; the appellant was 
also complaining of numbness of the left foot in the sole and 
the toes at that time.  VA outpatient treatment records 
indicate that the appellant sought follow-up care in February 
1992, and that tarsal tunnel syndrome was suspected.  In 
August 1993, the appellant underwent a left tarsal tunnel 
release procedure in a VA facility.  Subsequently, in 
February 1994, a clinical assessment of nerve compression at 
the left medial malleolus was rendered after a neurologist 
examined the appellant.  In December 1995, the appellant 
reported that his left foot had been much better after 
removal of a neuroma.

In August 1999, the appellant sought treatment for pain in 
his left foot.  He stated that he had had surgery in the area 
of the left foot pain three years previously by an outside 
doctor.  Physical examination resulted in a diagnosis of a 
neuroma at the third interspace.  In December 1999, the 
appellant was seen in the podiatry clinic for follow-up care 
of past neuroma surgery; he said that he had no new problems 
or complaints since his last visit.  Physical examination of 
the area of the neuroma surgery revealed a well-healed 
surgical site with no residual pain.  The assessment was 
status post four months neuroma excision third interspace, 
left foot, resolved.

The appellant received a neurology consultation in July 2000.  
The appellant reported pain in the bottom of the left foot, 
predominantly in the left forefoot with a shooting component 
and he asked the doctor if it could be due to the deep vein 
thrombosis.  On physical examination, there were scars from 
the tarsal tunnel surgery and the neuroma removal.  There was 
stasis dermatitis of the left medial malleolar area.  The 
appellant reported some difficulty with left plantar flexion, 
but examination revealed normal strength of plantar flexion.  
There was no dermatomal sensory loss, but the appellant 
described some pain.  He had some altered sensation on the 
plantar surface of the left forefoot.  Stance was upright and 
his balance was good.  The neurologist stated that the pain 
had some qualities of neuropathic pain, but noted that there 
was also some tenderness in the appellant's feet and forefoot 
that might be an arthritic component.  The neurologist opined 
that there was no relationship to the calf deep vein 
thrombosis.

In this case, the appellant has claimed that a left foot 
disorder is secondary to his already service-connected 
recurrent thrombophlebitis of the left leg.  Service 
connection may be awarded for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Initially, the Board notes that the appellant has presented 
his own statements regarding the development of his current 
left foot disorder being etiologically related to his 
service-connected thrombophlebitis.  However, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding the 
nature and extent of his left foot disorder, or its etiologic 
relationship to his service-connected thrombophlebitis.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing the existence of aggravation or a nexus between any 
current left foot disorder and his service-connected 
thrombophlebitis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Based on the totality of the evidence of record, including 
the reports of VA medical treatment and examinations, the 
Board finds that the preponderance of the evidence is against 
the secondary service connection claim.  Nowhere in the 
medical records concerning the treatment the appellant 
received from neurologists and podiatrists, including tarsal 
tunnel release and neuroma removal, is there found any 
clinical notation suggesting that the appellant's 
thrombophlebitis was in any way linked to any left foot 
disorder.  Indeed, the only medical opinion of record on this 
matter is the one rendered by a VA neurologist in July 2000 
that indicates that there is no relationship between the foot 
condition and the deep vein thrombosis.  

The Board concludes that the weight of the "negative" 
objective evidence, principally in the form of clinical care 
records demonstrating a lack of any clinical awareness of the 
thrombophlebitis affecting treatment for any left foot 
disorder and a medical opinion of record concerning the 
relationship between the service-connected thrombophlebitis 
disability and the claimed disorders, exceeds that of the 
"positive" evidence of record, which is limited to the 
appellant's contentions.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's left foot 
disorder is not related to the service-connected 
thrombophlebitis in that the thrombophlebitis did not cause 
or make worse any left foot disorder.  While it is apparent 
that the appellant does suffer from left foot pain, the 
medical evidence of record as a whole supports the conclusion 
that there is no relationship between the origin and/or 
severity of any left foot condition and the thrombophlebitis 
for which service connection has been granted.  Therefore, 
the preponderance of the evidence is against the appellant's 
secondary service connection claim.  

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his left foot secondary 
service connection claim by means of the letter sent by the 
RO in June 2000 in which he was notified that he should 
submit medical evidence that linked his left foot disorder to 
his service-connected thrombophlebitis or directly to 
service.  Similar notice was provided in the March 2003 
Supplemental Statement of the Case (SSOC).  He was informed 
by the SSOC that the medical evidence of record did not show 
any relationship between the claimed left foot disorder and 
the service-connected thrombophlebitis.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained VA medical 
treatment records.  The appellant was informed about the new 
regulations associated with the provisions of the VCAA in the 
March 2003 SSOC.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  In June 
2003, the appellant was informed that he could submit 
additional evidence to the Board; no evidence was thereafter 
submitted.  Therefore, there is no duty to assist that was 
unmet.

The Board finds that VA has satisfied its duty under the VCAA 
to assist the appellant in obtaining evidence pertaining to 
his left foot secondary service connection claim.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for more development of the left foot 
claim.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a left foot disorder 
secondary to left leg thrombophlebitis is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the appellant has been diagnosed with 
complex partial seizures and that service connection for 
bilateral hearing loss has been granted.  Judicial 
interpretation of the matter of secondary service connection 
as embodied in 38 C.F.R. § 3.310 requires consideration of 
whether the service-connected disability either causes or 
aggravates another condition.  Id.  There is no indication 
that the RO considered any application of the Allen decision 
to the question of whether any portion of the appellant's 
diagnosed seizure pathology is caused or made worse by the 
hearing loss disability.  Adjudication on this basis is 
therefore required.

In regard to the appellant's PTSD claim, the RO did attempt 
to verify the stressor incidents described by the appellant 
by contacting the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG)).  The 
April 2002 response from USASCRUR indicated that more 
specific information was needed to perform research on the 
alleged stressors and that morning reports could be obtained 
from the NPRC.  The RO thereafter contacted the NPRC for said 
morning reports, but did not take any action in response to 
NPRC's reply that the period in question had to be 90 days or 
less.  

The appellant has identified mortar attacks as a stressor.  
In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  The record currently does not contain specific 
information from the appellant concerning rocket or mortar 
attacks.  The record does reflect that the appellant 
reported, during his December 1996 VA audiometric 
examination, that the onset of his service-connected hearing 
loss was a 1969 mortar round explosion in Vietnam.  The Board 
notes that the appellant's Vietnam tour of duty ended in 
March 1969.

The appellant should be offered an opportunity to provide 
additional specific information that would permit further 
search regarding stressors.  The appellant should be asked if 
he has remembered any more details, particularly the date 
when he experienced mortar attacks or the names of 
individuals wounded or killed, and he should be reminded that 
he can also provide "buddy statements" that include more 
particular details.

Regarding non-combat stressors, Court has held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor; nor can credible supporting 
evidence of the actual occurrence of an in-service stressor 
consist solely of after-the-fact medical nexus evidence.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  The VA Adjudication Manual M21-1 (M21-1) 
provides that the required "credible supporting evidence" of 
a non-combat stressor "may be obtained from" service records 
or "other sources."  M21-1, part VI, formerly 7.46.

The Board also notes that the RO attempted to obtain 
information from the Army Corps of Engineers concerning the 
appellant's disability retirement.  The Army Corps of 
Engineers replied in March 2002, and said that the 
appellant's records were now located at the National Archives 
and Records Administration in St. Louis.  However, the RO did 
not take any further action to locate these records; the RO 
should do so.

Review of the evidence of record indicates that the appellant 
has received treatment for conditions at issue in this case 
from a private medical doctor located in Clintwood.  The RO 
should take appropriate steps to obtain these private medical 
treatment records.

In addition, a June 1992 VA mental health clinic note 
indicates that the appellant had been receiving counseling at 
a Vet Center.  The RO should take appropriate steps to obtain 
these Vet Center treatment records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claims remaining on appeal and of what 
part of such evidence the Secretary will 
yet attempt to obtain on his behalf and 
what part he should provide.  He should 
also be told to provide any evidence in 
his possession that is pertinent to his 
remaining claims.  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
seizures, dizziness, or psychiatric 
disorder.  After obtaining the 
appropriate release forms from the 
appellant, the RO should contact each 
physician, hospital, Vet Center or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims remaining on appeal, 
including all VA treatment, including in 
West Palm Beach, Florida, to the extent 
not already on file.  In particular, the 
medical records associated with the 
appellant's treatment at any Vet Center 
and by his private doctor in Clintwood 
should be obtained.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should, with the appellant's 
consent, obtain the appellant's Army 
Corps of Engineer employee medical 
records and disability retirement records 
from the National Archives and Records 
Administration in St. Louis.

4.  After obtaining any additional 
evidence identified by the appellant, the 
appellant should be scheduled for a VA 
neurologic examination to ascertain the 
medical probability that any chronic 
seizure disorder was caused or made worse 
by his hearing loss.  If it is determined 
that there is no relationship to an 
already service-connected disability, the 
examiner should expressly say so and 
provide detailed reasons for said 
opinion.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), the examiner should 
describe to what extent, if any, the 
appellant has a seizure disorder due to a 
service-connected disability.  

5.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly 90-day 
periods in which he experienced mortar or 
rocket attacks and the names of 
individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of individuals involved in the events.  
The appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he should further be advised that failure 
to respond may result in adverse action.  
After the above development is completed, 
the RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.

6.  The RO should thereafter arrange for 
a VA psychiatric examination of the 
appellant to determine whether PTSD is 
present, and, if so, whether it is linked 
to any inservice stressor(s) or combat 
experience.  The entire claims file must 
be reviewed by the VA examiner in 
conjunction with the examination.  
Psychological testing should be conducted 
with a view toward determining whether 
the veteran has PTSD.

The examiner should conduct the 
examination with consideration of the 
DSM-IV criteria for PTSD.  If a diagnosis 
of PTSD is appropriate, the examiner 
should specify the "stressor(s)" that 
caused the disorder, and the evidence 
relied upon to establish the existence of 
the stressor(s).  The examiner should 
also describe which stressors the 
appellant re-experiences and how he re-
experiences them.  If there are no 
stressors, or if PTSD is not found, that 
matter should also be specifically 
explained.

7.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for the appropriate 
VA examinations to assess the severity of 
his service-connected thrombophlebitis, 
hearing loss and tinnitus.  The claims 
file, along with all additional evidence 
obtained pursuant to the instructions 
above, must be made available to and 
reviewed by the examiner(s).  Moreover, 
in arriving at his or her conclusions, 
each examiner should distinguish 
disability due to non-service-connected 
problems and provide an opinion as to 
whether the veteran is unemployable due 
solely to the effect of his service-
connected thrombophlebitis, hearing loss 
and tinnitus.  In doing so, each examiner 
should describe what types of employment 
activities would be limited because of 
the veteran's service-connected 
thrombophlebitis, hearing loss or 
tinnitus, and whether more than marginal 
employment would be feasible.

8.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA examiner(s) for 
corrections or additions.

9.  Thereafter, the RO should re-
adjudicate the appellant's claims.  The 
re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection, and secondary service 
connection in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995).

10.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 C.F.R. § 3.310.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



